Citation Nr: 0033008	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia.

3.  Entitlement to a compensable evaluation for service-
connected otitis media.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied increased evaluations for tinnitus, 
bilateral hearing loss, nonsuppurative otitis media, and 
bilateral knee chondromalacia.  The veteran disagreed with 
each of those determinations.  In a rating decision dated in 
April 1996, the RO increased the evaluations assigned to 
right and left chondromalacia from zero to 10 percent, 
effective January 29, 1994.  Although each increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, those matters continue before the 
Board.  

In June 1998, the Board denied an evaluation in excess of 20 
percent for bilateral hearing loss.  Absent the veteran's 
appeal to the Court, such decision became final and is no 
longer in appellate status.  See 38 U.S.C.A. § 7104(b) (West 
1991).  In the June 1998 decision the Board remanded the 
issues of entitlement to higher evaluations for bilateral 
chondromalacia and otitis media to the RO for further 
development.  These matters have now returned to the Board 
following requested development.

The matter of entitlement to a compensable evaluation for 
service-connected otitis media is discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Left knee chondromalacia is manifested by patellar 
popping and degenerative changes productive of no more than a 
noncompensable level of limitation of motion.

2.  Right knee chondromalacia is manifested by patellar 
popping and degenerative changes productive of no more than a 
noncompensable level of limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

Newly enacted legislation also provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).

Factual Background

In a rating decision dated in May 1971, the RO established 
service connection for chondromalacia of each knee and 
assigned zero percent evaluations, effective March 2, 1971.  
In a decision dated in May 1991, the RO denied increased 
evaluations for such disabilities.  The veteran did not 
appeal.  In July 1994, the RO received the veteran's claim 
for an increase pertinent to his knees.  

VA outpatient records dated in 1994 and 1995 indicate ongoing 
complaints of knee pain and notation of degenerative joint 
disease in the knees.  A record dated in June 1995 references 
a January 1995 report of magnetic resonance imaging (MRI) 
showing changes in the left medial meniscus and possible 
damage to the anterior cruciate ligament.  The January 1995 
MRI report is associated with the claims file.  

At the time of a hearing in January 1996, the veteran 
complained of constant knee pain, with popping and grinding 
making activities such as walking long distances or standing 
or sitting for long periods difficult.  Hearing Transcript at 
3.  He argued that such affected his job as a preacher 
because he was unable to kneel to pray.  Transcript at 4.  

In February 1996, the veteran reported for a VA examination 
of his knees.  He walked with a normal gait at that time, 
complaining of knee pain.  Examination revealed his patellae 
to be poorly moveable.  The examiner noted that the veteran 
did demonstrate a full range of knee motion from zero to 140 
degrees bilaterally, with complaints of pain and tenderness 
in the patellar regions.  

VA outpatient records dated in April and November 1998 
reflect the veteran's complaints of ongoing knee pain.

In February 1999, the veteran presented for a VA examination 
pertinent to his knees.  He complained of bilateral knee pain 
and reported that he avoided stairs due to pain.  He also 
complained of popping and giving way when walking, and of 
pain with squatting.  The examiner noted that the veteran was 
"very thin" and did not have a great deal of musculature 
about his legs, thighs or even his arms.  There was no 
evidence of effusion or synovial thickening.  The examiner 
noted evidence of thickening of the prepatellar bursa on 
either side.  The examiner noted the veteran was apprehensive 
to patellar examination and that it was difficult to assess 
whether or not there was hypermobility of the patellae.  The 
veteran demonstrated knee motion from zero to 145 degrees 
bilaterally; the examiner noted that normal motion was to 140 
degrees.  The examiner also noted some popping with motion, 
without grating.  There was no evidence of subluxation or 
dislocation and both knees were stable to various stress 
tests.  The examiner noted he was unable to find evidence of 
weakness despite the veteran's lack of musculature.  The 
examiner also noted the veteran's complaint of pain with 
activities in the course of examination, such as when asked 
to squat.  Diagnostic testing from several years earlier was 
cited as revealing degenerative changes in both knees.  
Current X-rays revealed no knee abnormality.

VA outpatient records dated in February, July and November 
1999 reflect the veteran's complaints of ongoing knee pain.  
In February, the veteran reported that the use of knee braces 
resulted in swelling.  At the time of evaluation in July 1999 
there was evidence of some soft tissue swelling, right 
greater than left, around the patellae.  

Analysis

In reaching its decision, the Board has considered that since 
the RO last issued a supplemental statement of the case to 
the veteran, Congress passed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new legislation specifies duties owed by VA 
to the veteran to include pertinent to obtaining medical 
evidence and opinion probative of his claim.  In this case, 
the Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has been afforded 
recent examinations pertinent to his knees, and has been 
offered the opportunity to submit evidence and argument on 
the merits of those issues on appeal.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
veteran's claim.  

The veteran is currently service-connected for bilateral 
chondromalacia of the knees, each knee evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  That diagnostic code pertains to other knee 
impairment and provides for assignment of a 10 percent rating 
when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  Id.  In this 
case the medical evidence, to include the most recent VA 
examination report and outpatient records dated subsequent 
thereto, is consistent in showing no objective confirmation 
of subluxation or lateral instability despite the veteran's 
complaints.  Diagnostic Code 5257.

The Board may evaluate a veteran's disability under a 
diagnostic code different from that applied by the RO, 
provided the Board gives reasons and bases for its decision.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The veteran 
has never been found to have even a slight level of 
subluxation or instability, as would be required for a 
compensable evaluation under Diagnostic Code 5257.  The 
record does reflect, as will be discussed in greater detail 
below, that the veteran has objective evidence of a 
noncompensable level of limitation of motion.  Although there 
has not been X-ray evidence of arthritis, a MRI reportedly 
did show such changes.  In view of these positive findings, 
the Board finds that the veteran's knee disability is more 
appropriately rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, than under the provisions of 
Diagnostic Code 5257.  

VA's General Counsel has, however, held that when a knee 
disorder warrants a compensable evaluation under Diagnostic 
Code 5257, and a veteran also has limitation of knee motion 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260 or 5261 (2000), separate evaluations may be assigned for 
arthritis on the basis of limitation of motion, and for 
instability.  However, the General Counsel further held that 
if a veteran does not meet the criteria for a zero percent 
rating under Diagnostic Code 5260, 5261, or 5003, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 62 Fed. Reg. 63604 
(1997).

Degenerative arthritis is rated under the provisions of 
Diagnostic Code 5003 as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations, a 20 
percent evaluation is warranted.

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups a 10 percent evaluation is 
warranted.

Note (1): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  For a 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation 
may be assigned where flexion is limited to 15 degrees.  
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In this case the competent medical evidence reflects that the 
veteran has demonstrated a full range of knee motion 
bilaterally at the time of VA examinations and other 
evaluations contemporary to this appeal.  There is no 
objective evidence of either right or left knee limitation of 
motion warranting assignment of even a noncompensable 
evaluation under Diagnostic Codes 5260 and/or 5261 so as to 
warrant assignment of higher evaluations under such codes or 
so as to warrant assignment of separate evaluations based on 
arthritis of either knee.  VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 62, Fed. Reg. 63604 
(1997). 

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Court has held, however, that where a diagnostic code is 
not predicated on a limited range of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply, and that Diagnostic Code 5257 is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

In this case, the 1996 and 1999 VA examiners noted that the 
veteran had been found to have degenerative changes in each 
knee (although X-ray examinations did not reveal such 
changes).  The record documents that the veteran does have 
popping and slightly more range of motion than is normal.  
Recent outpatient treatment records show evidence of 
swelling.  Although, the veteran retains a nearly full range 
of knee motion bilaterally, there is objective evidence of a 
noncompensable level of limitation of motion that would 
warrant a compensable evaluation under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  He has not been shown to have 
functional impairment that would warrant more than a 10 
percent evaluation for each knee under applicable diagnostic 
codes.  Examinations have shown, even with consideration of 
functional factors, that he does not have limitation of 
flexion or extension, such as would be necessary for more 
than a 10 percent evaluation for either knee.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left or right 
knee disability not contemplated in the currently assigned 10 
percent ratings as permitted under the Schedule.  

The Board also does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id. 

The record does not show any frequent post-service 
hospitalization for knee problems and the only impairment in 
employment is the veteran's report of being limited in 
activities such as kneeling, which his vocation as a preacher 
includes.  The percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  Thirty-eight C.F.R. 
§ 4.1 (2000) specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 

That provision speaks directly to the facts of this case.  
Factors such as missing time from work or requiring periodic 
medical attention are clearly contemplated in the Schedule 
and provided for in the 10 percent schedular evaluations 
currently assigned to the veteran's knee disabilities.  What 
the veteran has not shown in this case is that either his 
left or right disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent 
evidence reflects that the veteran's left and right knee 
chondromalacia are manifested by popping and degenerative 
changes resulting in no more than slight disability.  
Accordingly, his claims for increase are denied.


ORDER

An evaluation in excess of 10 percent for service-connected 
left knee chondromalacia is denied.

An evaluation in excess of 10 percent for service-connected 
right knee chondromalacia is denied.


REMAND

In a rating decision dated in May 1971, the RO, inter alia, 
established service connection for bilateral hearing loss and 
for nonsuppurative otitis media, each evaluated as zero 
percent disabling.  

VA's Schedule provides for the evaluation of either 
suppurative or nonsuppurative otitis media.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2000), provides that chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) is rated as 10 percent disabling where there 
is suppuration, or with aural polyps.  A Note sets out that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 6201 
(2000) pertains to chronic nonsuppurative otitis media with 
effusion (serous otitis media) and provides that such is 
rated based on hearing impairment.  

The zero percent evaluation for otitis media has remained in 
effect.  In June 1998, the Board remanded the veteran's claim 
to determine whether his otitis media is suppurative.  VA 
examination in February 1999 revealed no active suppuration 
or aural polyps.  See Diagnostic Code 6200.  However, in 
evaluating otitis media the Board must also consider the 
propriety of rating such based on hearing loss.  See 
Diagnostic Code 6201.  Insofar as the veteran is separately 
service-connected for hearing loss, rating assignment for 
otitis media based on such is limited by 38 C.F.R. § 4.14, 
supra; see also Esteban, supra.

Previously, the severity of hearing loss disability was 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.87 of the Schedule.  
Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability was determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).  As described by the Court, 
the assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The evaluations derived from the 
Schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to her.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Generally the numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered by the change in law.  See 38 C.F.R. § 4.85, 
and TABLES VI, VIA, VII, Diagnostic Code 6100 (2000) and 
38 C.F.R. § 4.86 (2000).  The new criteria provide that TABLE 
VIA (which does not require the use of speech recognition 
ability scores) may be used (if to the advantage of the 
veteran) in situations where the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or where the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  The Roman numeral 
designation for hearing impairment obtained from either TABLE 
VI or VIA, whichever is higher, will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2000).  

The veteran's bilateral hearing loss is now evaluated as 
20 percent disabling.  VA examination in February 1996 
revealed an average pure tone threshold loss of 56 decibels 
in the right ear and 66 decibels in the left ear, and speech 
discrimination of 80 percent in the right ear and 72 percent 
in the left ear.  Such findings are representative of a Level 
IV hearing loss in the right ear and a Level VI hearing loss 
in the left ear, warranting a 20 percent evaluation under 
VA's Schedule for Rating Disabilities.  The Board denied an 
evaluation in excess of 20 percent in its June 1998 decision.  
That decision became final.  See 38 U.S.C.A. § 7104(b) 
(West 1991).  

The record contains no evidence relevant to the severity of 
hearing loss subsequent to 1996.  VA's duty to assist 
includes obtaining pertinent outstanding medical records as 
well as adequate and contemporary VA examinations, by a 
specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist under Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
Insofar as the severity of hearing loss is one basis for 
rating the veteran's otitis media, a matter currently on 
appeal, remand is necessary to obtain current audiometric 
results.

Accordingly, the case is remanded for the following:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO 
should request him to identify records of 
VA or private treatment/evaluation for 
hearing loss and/or otitis media since in 
or around February 1996.  With the 
appropriate release the RO should obtain 
identified records for association with 
the claims file, and advise the veteran 
if any identified records are 
unavailable.

2.  The RO should schedule the veteran 
for a VA audiometric examination, 
including determinations of pure tone 
acoustic thresholds at appropriate Hertz 
frequencies and the average of such, and 
speech recognition scores using the 
Maryland CNC Test.  The examiner should 
identify and evaluate any unusual 
patterns of hearing loss.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to a compensable 
evaluation for otitis media, with 
considered of the regulatory changes 
pertinent to hearing loss evaluation.  
The RO must also include consideration of 
38 C.F.R. § 4.14 and Esteban, supra.  If 
the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

